DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-49 have been cancelled.  Claims 50-63 have been newly introduced.

Election/Restrictions
Applicant's election with traverse with respect to Group II and without traverse with respect to Group III of Group I, claims 50-60, in the reply filed on 5/5/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are linked by the shared CDR sequences recited in claim 50 and that these two groups have unity of invention.  Upon further consideration the examiner will rejoin claims 61-62 with the elected polypeptides of claims 50-60.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 63 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2021.

Specification
The disclosure is objected to because of the following informalities:
The specification contains Figures 1-4 on pages 75, 77, 78, and 88 respectively.  See 37 CFR 1.58(a).  
In addition, the nonsequential numbering of the tables is confusing.  The specification contains Tables 1-2, Table 6.3.3A, Table 6.3.3B, Table 6.3.3C, Table 6.4.1, Table 6.4.2B, Table 6.5, Table 6.6.1, Table 6.6.2, Table 6.7.1A, Table 6.7.1B, Table 6.7.1C, Table 6.7.1D, Table 6.7.1E, Table 6.7.1F, Table 6.7.1G, Table 6.8A, Table 6.8B, Table A-1, Table A-2, Table A-3, and Tables B-F.  It is unclear whether tables are missing.  The tables should be numbered sequentially.
Appropriate correction is required.

Drawings
New corrected drawings for Figures 1-3 in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-3 cannot be interpreted as the symbols for the different ISVDs cannot be distinguished or discriminated in these figures.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 50-51, 53-55, 58, and 61-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 13, 14, 16, 24, and 30, of copending Application No. 16/617,846. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to polypeptides that comprise at least one ISVD that binds MMP13, pharmaceutical compositions, and methods of prevention/treatment for arthritis disorders.  The polypeptides of the co-pending claims have at least one ISVD that binds MMP (i.e. MMP13, see co-pending claim 3), and at least one or two ISVDs that bind aggrecan.  Co-pending CDR sequences of SEQ ID NOS: 8, 10, and 12 correspond to instant CDR sequences of SEQ ID NOS: 27, 42, and 56, respectively.  See also co-pending SEQ ID NO: 2.  Absent evidence to the contrary, the polypeptides of the co-pending application would inherently possess the functions of instant claims 51 and 53-54 as they meet the structural limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-56 and 58-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 50 is directed to a polypeptide comprising at least 1 immunoglobulin single variable domain (ISVD) binding matrix metalloproteinase 13 (MMP13); wherein said ISVD binding MMP13 comprises 3 complementarity determining regions, wherein the complementarity determining regions are CDR1, CDR2, and CDR3, in which (i)  CDR1 is SEQ ID NO: 27 or an amino acid sequence that has 1, 2 or 3 amino acid difference(s) with SEQ ID NOs: 27; (ii)  CDR2 is SEQ ID NO: 42 or an amino acid sequences that has 1, 2 or 3 amino acid difference(s) with SEQ ID NOs: 42; and (iii)  CDR3 is SEQ ID NOs: 56 or an amino acid sequence that has 1, 2, 3 or 4 amino acid difference(s) with SEQ ID NOs: 56.
The method of claims 61-62 require the polypeptide of claim 50.
The specification discloses an ISVD that binds MMP13 having the CDR1 of SEQ ID NO: 27, the CDR2 of SEQ ID NO: 42, and the CDR3 of SEQ ID NO: 56. Table A-2 discloses this construct as 62C02.  The sequence for this construct corresponds to SEQ ID NO: 11.  A sequence optimized version (having changes in the framework regions of SEQ ID NO: 11) corresponds to SEQ ID NO: 111.  See instant claim 52.

With respect to claim 51, it cannot be determined from Figure 2 whether or not ISVD 62C02 binds to MMP-1 or MMP-14.  (See new drawing requirement.)  Note further that claim 51 is not limited to human sequences as in Figure 2.  It includes binding to MMP-13, MMP-1, and MMP-14 from any species. In addition, the specification does not disclose the changes to the CDRs of 62C02 (i.e. 1-3 changes in the CDR1 of SEQ ID NO: 27, 1-3 changes in the CDR2 of SEQ ID NO: 42, and/or 1-4 changes in the CDR3 of SEQ ID NO: 56) that will result in a polypeptide comprising at least one ISVD binding MMP13 where that polypeptide does not bind MMP1 or MMP14. 
With respect to claim 52, the claim encompasses polypeptides which have at least 95% sequence identity to an amino acid sequence according to any of SEQ ID NO: 11, 111, 162, 165, 176, 177, 178, 192 or 194.  This claim limitation is interpreted to include variability throughout the sequence, including the CDRs of SEQ ID NOS: 27, 42, and 56.  However, the specification does not disclose the changes to the CDRs of 62C02 (i.e. the CDR1 of SEQ ID NO: 27, the CDR2 of SEQ ID NO: 42, and/or the CDR3 of SEQ ID NO: 56) that will result in a polypeptide comprising at least one ISVD binding MMP13.
With respect to claim 53, the specification does not disclose the changes to the CDRs of 62C02 (i.e. 1-3 changes in the CDR1 of SEQ ID NO: 27, 1-3 changes in the CDR2 of SEQ ID NO: 42, and/or 1-4 changes in the CDR3 of SEQ ID NO: 56) that will result in a polypeptide 
With respect to claim 54, it cannot be determined from Figure 1 whether or not ISVD 62C02 inhibits binding of MMP13 to collagen of at least 20%.  (See new drawing requirement.)  Note further that claim 54 is not limited to human MMP-13 and bovine collagen I sequences as in Figure 1.  It includes binding to MMP-13 and collagen from any species.  There does not appear to be any data concerning blocking the binding of MMP13 to aggrecan for ISVD 62C02.  It is unknown whether this ISVD meets this limitation for any species of aggrecan.  In addition, the specification does not disclose the changes to the CDRs of 62C02 (i.e. 1-3 changes in the CDR1 of SEQ ID NO: 27, 1-3 changes in the CDR2 of SEQ ID NO: 42, and/or 1-4 changes in the CDR3 of SEQ ID NO: 56) that will result in a polypeptide comprising at least one ISVD binding MMP13 where that polypeptide blocks binding of MMP13 to collagen and/or aggrecan of at least 20%.  
In the instant application, claim 50 and its dependent claims draw a fence around a perceived genus of ISVDs that bind MMP13 but the genus is not adequately described. The specification exemplifies the single ISVD 62C02 (SEQ ID NO: 11) and an optimized sequence for this ISVD (SEQ ID NO: 111) as having the CDRs recited in claim 50; however, the structural properties recited in the claims and the structural variability of the ISVDs claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims.  The specification does not describe representative examples to support the full scope of the claims.   Note that SEQ ID NO: 111 is contained within the larger polypeptides of SEQ ID NOS: 176, 177, 178, and 194.

Table F discloses that SEQ ID NO: 177 corresponds to C010100683, a multivalent construct of 62C02SO-11408SO-114F08SO.  It contains two identical ISVDs that bind aggrecan.
Table F discloses that SEQ ID NO: 178 corresponds to C010100692, a multivalent construct of 62C02SO-604F02SO.  The specification does not clearly disclose the identity of the 604F02SO portion.  Table E discloses 604F02PEA, but this sequence does not match the sequence found in SEQ ID NO: 178.  Clarification is requested as to the identity of the 604F02SO sequence found in SEQ ID NO: 178.
Table A-1 discloses that SEQ ID NO: 194 corresponds to C010100280, a 62C02S-FLAGHis construct.
Table A-3 discloses that SEQ ID NO: 162 corresponds to the construct 62C02-40E09.  The 40E09 portion corresponds to an ISVD against MMP13 with different CDRs than 62C02.  See SEQ ID NO: 1 in Table A-1.  SEQ ID NO: 162 contains two CDRs against MMP13.
Table A-3 discloses that SEQ ID NO: 165 corresponds to the construct 40E09-62C02 (i.e. a construct having the ISVDs in the reverse order of SEQ ID NO: 162).
Table F discloses that SEQ ID NO: 192 corresponds to 00754, the multivalent construct MMP13-CAP.  The ISVD corresponding to amino acids 1-121 of SEQ ID NO: 192 corresponds to SEQ ID NO: 111 with the exception of amino acid 11 (which is V not L) and amino acid 93 (which is L not V).  Amino acids 157-277 of SEQ ID NO: 192 appear to correspond to SEQ ID NO: 167 in Table E with the exception of the C-terminal alanine of SEQ ID NO: 167 which is not present.  Amino acids 313-434 appear to correspond to SEQ ID NO: 167 in Table E.  SEQ 
That is, the only ISVD that binds MMP13 and meets the CDR limitations of claim 50 has the CDRs of SEQ ID NOS: 27, 42, and 56.  There are none disclosed with the variations permitted by SEQ ID NO: 50.  These variant ISVDs that bind MMP13 are not adequately described.
With respect to the methods of claims 61-62, the methods administer the polypeptides of claim 50 which are not adequately described.  As such, the methods are not adequately described.

Claims 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting cartilage degradation in the medial tibia by administering MMP13-CAP (SEQ ID NO: 192), does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 61-62 do not require any particular therapeutic outcome other than prevention.
Example 6.9 and Figure 4 disclose results concerning inhibiting cartilage degradation in a rat medial meniscal tear (MMT) model by administering MMP13-CAP (SEQ ID NO: 192).  SEQ ID NO: 192 appears to contain one ISVD that binds MMP13 and two substantially identical ISVDs that bind aggrecan.
	Claim 61 is directed to method of treating or preventing a disease or disorder in an individual by administering the polypeptide according to claim 50.  The claim is directed to 
	The specification defines “prevention and/or treatment” as not only preventing and/or treating the disease, but also generally comprises preventing the onset of the disease, slowing or reversing the progress of disease, preventing or slowing the onset of one or more symptoms associated with the disease, reducing and/or alleviating one or more symptoms associated with the disease, reducing the severity and/or the duration of the disease and/or of any symptoms associated therewith and/or preventing a further increase in the severity of the disease and/or of any symptoms associated therewith, preventing, reducing or reversing any physiological damage caused by the disease, and generally any pharmacological action that is beneficial to the patient being treated.
	Claim 62 is directed to the  method of claim 61, wherein said disease or disorder is selected from the group consisting of arthropathies and chondrodystrophies, arthritic disease, osteoarthritis, rheumatoid arthritis, gouty arthritis, psoriatic arthritis, traumatic rupture or detachment, achondroplasia, costochondritis, Spondyloepimetaphyseal dysplasia, spinal disc herniation, lumbar disk degeneration disease, degenerative joint disease, relapsing polychondritis, osteochondritis dissecans and aggrecanopathies.  Again, there is no evidence of record or reason to believe that administration of a polypeptide according to claim 50 would prevent any of this diseases or disorders or treat any or all of the symptoms as defined above.  At least for example, there is no evidence that administering a polypeptide according to claim 50 promotes cartilage formation.  At least for example, there is no evidence that administering a 
	The MMT model of the specification is not an art accepted model for treatment of all diseases or symptoms embraced by the claims.  In addition, the example uses SEQ ID NO: 192 which has an ISVD that binds MMP13 and two ISVDs that bind aggrecan whereas the polypeptide of claim 50 is only required to contain an ISVD that binds MMP13.  The results from this example cannot be extrapolated to predict therapeutic results for other polypeptides and diseases/disorders embraced by the claims.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	Example 6.9 using the MMT model and the single polypeptide of SEQ ID NO: 192 are not sufficient to support all of the therapeutic outcomes encompassed by the method claims for all of the polypeptides embraced by claim 50.  The claims constitute undue experimentation.  The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 57 is confusing in reciting SEQ ID NOS: 1-8.  The CDRs recited in claim 50 are not found in any of SEQ ID NOS: 1-8.  As such claim 57 must require at least two ISVDs that bind MMP13:  the first having the CDRs recited in claim 50 and the second comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 1-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Marianne P Allen/
Primary Examiner, Art Unit 1647  
                                                                                                                                                                                          mpa